Title: To Thomas Jefferson from James Monroe, 26 September 1805
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     London Sepr. 26. 1805.
                  
                  Altho’ it is not yet decided whether I shall sail this fall or not to the UStates, as I most earnestly wish to do, yet I cannot neglect the opportunity by Col: Mercer, to add something to you which it is possible may not be in any other letters. It was my intention as I intimated by Captn. Dulton, to sail immediately after my arrival here, & nothing wod. have prevented it but the seizure of our vessels by the British Cruizers, wh. seemed by many causes to impose on me the necessity of remonstrating in the most decisive manner against the proceedure. I presumed that you wod. approve of my return as you had long known it was my intention so to do as soon as the business at Madrid was ended, & I was persuaded that the manner of the conclusion, & opportunity I had of seeing & knowing the state of things with the three powers, might be a motive why you wod. wish it. By waiting to this time I hoped to have heard something from our friend Mr. Madison on the subject, but I have no letter from him founded on the communications from Madrid. A short one of June 21. enclosing a copy of an extract of one to General Armstrong of June 6th. is the only one that I have recd. from him of so late a date. Thus I am utterly at a loss as to the wishes of the govt. on the subject. In Mr. Madison’s letter of June 21, he refers to one of May 23d. wh. has never come to hand; perhaps that or others wh. may have miscarried wod. throw light on this point and also on the eventual policy of our govt. in case the negociation failed at Madrid: or what is perhaps more probable the confident expectation that I shod. do what I could, in France as I returned, & hereafter my return, in our concerns with each power & most certainly proceed with out delay home afterwards, has prevented his writing me fully on any of these points. If this has been the case the seizure here & discussion incident to it, has been unfortunate in that as in other views. I was decided at once to push the business here in a manner to let the govt. see that we were not afraid of it. I know they cannot bear a controversy with us; and am satisfied that they must in all such cases give ground, when reducd to the necessity of doing it. I saw in the first interview that it was wished to manage the business in the way of conversation, friendly professions &c, and thus get rid of it. They dread much such a discussion getting into our papers because they know that a great majority of the commercial people here are against them, & that the nation wod. be, a circumstance the opposition wod. sieze with avidity. I had another motive for decision. Our affrs. were in a measure, wound up with our other friends, on the continent, so that I thought it proper to make an experiment in the mode the siezure invited of what was to be expected from them, so at least as to give our government a fair alternative between them, or at least to present facts in their naked & distinct form with each. The result so far has been favorable. The [ct.] has certainly changed its tone from criticising strictly circumstances that were called “fraudulent” evasive” to a substitution of others, of a nature to justify acquitals. I have no reply to my last note, tho’ I have no doubt it will produce a good effect. It is obvious to me that Kings letter was used with Russia &c to obtain an abandonment of the principle that “free ships make free goods.”—It is the more ungenerous in these people to strive to take from us the consideration wh. was understood to be given in return. The result of the whole business with each power, is very impressive with me, that we shall get nothing from any but by force, but that with a suitable pressure, wh. however must be unequivocal & decisive, especially in extreme cases as is this with Spain, we may succeed in what is right with any of them. With France our business had fall’n into a wretched state. By the treaty of Louisiana our affrs. there was plac’d on high ground & it was easy to have preserved it. But it required firmness of character, a spirit of independance, &c. Had these been displayed the business with Spain would have been an affr. of a few weeks. The effort afterwards made told them that we had some character, wod. not be made use of &c, & in my opinion the ultimate course wh. that govt. will take will depend on that wh. our govt. does. If it sees our proceedings marked with doubt, are taken merely to excite apprehension here, it will become more decisive, & resist us. I shod. not be surprised if no decisive measure is taken, to see them all unite at the end of this war in a system agnst us, carried to the greatest extent. But if we shew tone I think it will invite each especially if the war continues to make advances to us. I have written you in great haste & without the least reserve, for with the welfare & prosperity of our country, I most sincerely wish your own & that of our friend Mr. Madison. I know the course is hazardous, but hazard is on both sides, & in all doubtful cases a bold and manly council ought to be preferr’d. It rallies the nation round us; keeps up its spirits; & proves at home and abroad that republicanism is not incompatible with decision. Shod. future events be unpropitious, and the present course be founded in the hope of a change in the policy of Spain, looking to that for reparation of injuries insults &c, the effect will be felt on the principles of our govt. as well as on the character of those who administer it. Urujo is a spy, an implacable enemy &c. I hope that no communication is held with him. When I inform you that the French ambassidor in a formal audience 18. months since demanded of the King of Spain the dismission of the prince of peace from his council, & that the latter preserved his place by distributing a few hundred thousand of his masters dolrs. at Paris, you will know how to respect the insect with us: & what an ill effect listening to, or communicating with him, after his recall was demanded will have every where. This letter is as you will perceive not only private but in confidence only to you and Mr. Madison. Col: Mercer will have the pleasure to see you. He is an enlighten’d virtuous citizen; well informed in our affrs. & I am satisfied that you will derive much useful information from him.
                  I send you a letter from Cary & one or two other packets. I shall decide in a few days whether I sail or not this fall. I have not seen Gamble but shall pay him attention when I do. My best regards to Mr. Madison. with great sincerity I am yr. friend & servant
                  
                     Jas. Monroe 
                     
                  
               